Citation Nr: 1132456	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO. 10-29 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial, compensable disability rating for a scar on the long finger of the right hand. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from March 1943 until September 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Appeals Management Center in Washington, DC, following adjudication from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee. The Veteran appeared before the undersigned Veterans Law Judge in July 2011, at a hearing at the RO.

The Board notes that the Veteran originally claimed service connection in September 2004 for a right hand disorder, including arthritis. His claim was denied by the RO in a February 2005 rating decision. It subsequently went before the Board in October 2007 and was remanded for additional development, then denied by an April 2008 Board decision. The Veteran then appealed the Board's April 2008 decision to the United States Court of Appeals for Veterans Claims (Court), which in a December 2008 order granted the parties' joint motion for remand, vacating the Board's April 2008 decision and remanding the case for compliance with the terms of the joint motion. An April 2009 Board decision subsequently remanded the claim for additional development, before the August 2009 rating decision currently on appeal granted the Veteran's claim for service connection, to the extent of a right hand long finger scar. The Veteran subsequently perfected an appeal of the grant of a noncompensable rating to the Board.

Although the April 2009 Board decision characterized the issue as a hand disorder, including arthritis, the August 2009 rating decision essentially found the arthritis to not be due to the in-service laceration and only granted service connection for the scar. The Veteran only filed a notice of disagreement with the rating for the scar, thus the arthritis claim was finally denied. The Veteran appears to have raised the matter of  residuals of the in-service hand laceration again, at the Board hearing. This matter is not before the Board because it has not been prepared for appellate review. Accordingly, this matter is REFERRED to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's service-connected long finger scar of the right hand is not painful, is less than three in number, is of an area less than 6 square inches (39 sq. cm), and does not manifest functional impairment.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for a long finger scar have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
This appeal arises from disagreement with the initial evaluation following the grant of service connection for a right hand long finger scar disability. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained. 38 U.S.C.A. § 5103A. VA has associated with the claims folder the service medical records and reports of his post-service treatment. He was also afforded a formal VA examination. 

Applicable Law 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Specific Rating Criteria

The Board notes that revised provisions for evaluating scars were enacted effective October 23, 2008. The new regulation provides that the revised provisions are applicable only to claims received on or after October 23, 2008. Accordingly, the revisions do not apply in the present case. See 73 Fed. Reg. 54708 (Sept. 23. 2008). Rather, the appellant's claim will be considered solely under the criteria effective as of the date of his September 2004 claim. 

According to Diagnostic Code 7801, a 10 percent evaluation is warranted for scars, other than to the head, face, or neck, which are deep, cause limited motion, or cover an area or areas exceeding 6 square inches 939 sq. cm.). A 20 percent evaluation requires scar(s) that cover an area or areas exceeding 12 square inches (77 sq. cm). 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007). A Note after that section indicates that a deep scar is one associated with underlying soft tissue damage. Id.

Under Diagnostic Code 7802, scars, other than to the head, face, or neck, that are superficial and that do not cause limited motion with an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent disability evaluation. A note after the Diagnostic Code defined a superficial scar as one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).

Alternatively, a 10 percent evaluation may be assigned for superficial unstable scars under Diagnostic Code 7803 or for superficial scars that are painful on examination under Diagnostic Code 7804. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2007). A note after Diagnostic Code 7803 defined an unstable scar as one where there is a frequent loss of covering over the skin. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2007). Diagnostic Code 7805 also indicates that other scars, including linear ones) should be evaluated under 7800, 7801, 7802, and 7804. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2007). Consideration could also be given under Diagnostic Code 7805 if the scar was shown to produce limitation of function. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

Merits of the Claim
 
The Veteran contends that his service-connected right hand long finger scar is painful and warrants a compensable disability rating. 

The Veteran received a VA examination in December 2007, which included a review of the claims file. The examiner noted that the Veteran sustained a laceration to the volar aspect of the right hand at the PIP joint of the fingers. The examiner found a 7 mm scar on the volar aspect of the long finger PIP joint, with no loss of tissue; it was not fixed to underlying tissue and there was no erythema, edema, or discharge. The examiner found it to be well healed and diagnosed him with a mallet finger and right index finger. The examiner also found moderate degenerative joint disease of the distal interphalangeal joint index and long finger, and residuals of laceration to the volar aspect of the index and middle finger. 

The December 2007 VA examiner opined that the laceration and injury that the Veteran sustained during the service is less likely than not related to his current hand condition. The examiner found the condition to appear to be chronic in nature and to have developed over a number of years. 

The appellant received another VA examination in July 2009, which included a claims file review. The examiner noted that the Veteran reported lacerations to the index, long, and possibly ring finger, which were sutured in the field. The Veteran also reported worsening finger pain.

The July 2009 VA examiner noted that the Veteran reported pain and that the pain increased with activity. He also reported that although he was retired, he believed that his hand affected his ability to work. The examiner found that the only evidence of previous laceration that could be noted was a small scar on the volar aspect of the middle portion of the long finger, which was approximately 1 cm in length and 1 mm in with. The examiner determined that it was non-tender and slightly hypopigmented. The examiner found it to not be scaly, raised, depressed, or adherent. The examiner also noted no loss of tissue ascertainable and no decreased sensation to light touch around the scar. The examiner indicated that there was no drainage or induration. The examiner determined that it was quite mobile and did not affect range of motion.

The July 2009 VA examiner diagnosed the Veteran with gouty versus psoriatic arthritis of the right hand based on history and x-ray findings. The examiner noted that the Veteran had a previous laceration of the hand and that it is at least as likely as not that a small portion of his current disability is from the previously injury, but that the arthritic condition is the most disabling component and that it was less likely than not that the Veteran's laceration led to the arthritic condition in the right hand. The examiner found that to state which portion of the disability is from the laceration and which portion is from the arthritis would resort to mere medical speculation, but that he believed that the majority is from the arthritic condition because most of his disability is at the DIP joint and not near the levels of the scar. The examiner was unable to give a percentage.	

In his July 2011 hearing testimony, the appellant contended that his scar was painful and that he could still feel it. 

The July 2009 VA examiner found the scar to be approximately 1 cm in length and 1 mm in width. Although the VA examiner did not make a finding as to whether it was a superficial or deep scar, which would impact consideration under Diagnostic Code 7801 or 7802, in either case the area of the scar is not such that a compensable rating would be warranted, as they would require that the scar cover an area exceeding 6 square inches or 144 square inches respectively.

The July 2009 VA examiner also noted that there was no loss of tissue ascertainable. As such, an unstable scar was not indicated; a note after Diagnostic Code 7803 defines an unstable scar as one where there is a frequent loss of covering over the skin.  The July 2009 VA examiner further noted that the scar was non-tender.  A 10 percent evaluation can thus not be assigned for superficial unstable scars under Diagnostic Code 7803 or for superficial scars that are painful on examination under Diagnostic Code 7804. Although the Veteran has claimed to have a painful scar, the July 2009 found the scar to not be painful on examination, finding it to not be tender. Additionally, the December 2007 VA examiner found the scar to be well healed. Neither examiner indicated that the scar was painful on examination. As such, a compensable rating would not be warranted on either basis. 

Furthermore, the July 2009 VA examiner found the scars to not decrease range of motion and to be quite mobile. As such, a compensable rating under Diagnostic Code 7805 based on limitation of function is also not warranted.

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1) (2010). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (2010) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. The rating criteria are not inadequate. Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria. 

The Court of Appeals for Veterans Claims (CAVC) has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected scar, nor have the Veteran or his representative so alleged. Although the Veteran stated in his July 2009 VA examination that his hand did affect his employability, the record indicates that he meant his non-service-connected hand disorder to include arthritis, not the currently appealed, service-connected right hand long finger scar. Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claim for a compensable initial rating for the service-connected right hand long finger scar is denied. 


ORDER

An initial, compensable evaluation for a right hand long finger scar is denied. 


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


